Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 1 of 11




                EXHIBIT G
      Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 2 of 11




                              HY MALINEK, Psy.D., Inc.

                       CLINICAL AND FORENSIC PSYCHOLOGY
           337 SOUTH BEVERLY DRIVE #208, BEVERLY HILLS, CA 90212
             Tel: 310-551-1345, Fax: 310-388-1454, MALINEK@AOL.COM

                                                                                    11/25/2020


DECLARATION OF DR. HY MALINEK


  1. I am a clinical and forensic psychologist with 35 years of clinical experience. I have been
     licensed in California since 1988, have been a member of the Los Angeles Superior
     Court and multiple other expert panels since 1994, and have conducted well over 5,000
     evaluations in both civil and criminal contexts over the years. I am an expert in assessing
     mental states and emotional injuries, and in this context have evaluated hundreds of
     individuals in both state and federal courts.

  2. I have been a member of multiple expert panels of psychologists and psychiatrists for
     well over 20 years. In the past I consulted with the State department of Mental Health and
     supervised and trained psychologists in diagnosis and risk assessment. Since 2010, I
     have also consulted with the Civil Commitment unit of the U.S. Attorney’s Office and have
     been appointed by federal judges in the east coast in cases involving diagnosis and risk
     assessment. I am a Qualified Medical Evaluator (QME) with the Industrial medical
     Council of California, where I have had considerable experience in assessing emotional
     injuries and psychiatric disability. I have been recognized as an expert in several states
     and have testified more than 350 times in both criminal and civil trials. My opinions have
     been adopted by many state, district, and appellate courts.

  3. On 08/10/2020, I was appointed as an expert by the Law Office of Coleman and Balogh,
     who represent Mr. Curtis in the civil litigation. Mr. Balogh informed me that the plaintiffs
     allege that the are victims of childhood sexual abuse, and claim that their images have
     been disseminated on the internet, and further claim that some of those images were
     possessed by Mr. Curtis; those plaintiffs have filed a lawsuit against Mr. Curtis for his
     alleged possession of some of their images, which have not yet been identified in their
     lawsuit. The Office of Mr. Balogh provided a copy of both the complaint and amended
     complaint in this case as well as defendant Curtis Notice of Motion to Dismiss the
     Complaint, the Plaintiff’s response to that motion, and the court order denying the motion
     to dismiss. The Office of Mr. Balogh also provided copies of multiple documents
     pertaining to Mr. Curtis’ prosecution by the United States. These documents included a
     copy of the judgment in his criminal federal trial (Case Number CR-16-00510-001 SI) and
     a transcript of the hearing where he had pled guilty to both possession and transportation
     of child pornography on 07/13/2017. Finally, I received voluminous records of
     psychological evaluations and supporting materials pertaining to the assessments
     conducted by multiple psychologists in this matter, which include their opinions on the
     plaintiffs’ mental states and the harm they have endured as a result of learning that their
     pornographic images have become available online.
       Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 3 of 11
“Amy”, et al. v. Randall Steven Curtis      Page 2              Case Number: 19-cv02184-PJH




  4. The plaintiffs each received a notice from the United States Department of Justice
     advising that they were victims of his crimes, and have argued through their lawyers that
     Congress has recognized the harm resulting to children from those who possess their
     images, and has acknowledged that “victims suffer continuing and grievous harm as a
     result of knowing that a large, indeterminate number of individuals have viewed and will in
     the future view images of their childhood sexual abuse.”

  5. Specifically, the complaint in this case alleged that Amy and several other female
     plaintiffs (several of them minors) “have been and will continue to suffer personal injury
     by the distribution and possession of child pornography depicting her by persons
     including Mr. Curtis”. It is further alleged that “the permanent harm that she has
     proximately suffered includes, but is not limited to, extreme and permanent emotional
     distress with physical manifestations, interference with her normal development and
     educational progress, lifelong loss of income earning capacity, loss of past and future
     wages, past and future expenses for medical and psychological treatment, loss of
     enjoyment of life, and other losses to be described and proven at trial in this matter. The
     victims in this case have argued that they are entitled to liquidated damages in the
     amount of $150,000 each, as well as the cost of the action, including reasonable attorney
     fees and other litigation costs reasonably incurred.

  6. Mr. Balogh requested that I review the above documents as well as relevant literature
     and publications and opine on three issues: 1) Is there evidence that the harm that is
     experienced by victims of child pornography is uniform? In other words, do all victims of
     child pornography respond to the knowledge that their images are available online in the
     same fashion and manifest the same type and level of problems, deficits, and dysfunction
     in their lives? And 2) Can a victim of child pornography be harmed by an individual
     without knowing that this specific individual had viewed their images? And 3) Is there a
     need for an additional and individualized assessment to ascertain the specific and current
     evidence that any of the alleged victims had been in fact harmed by Mr. Curtis, as
     opposed to other persons or other events?

  7. Review of research on reactions to trauma in general, and traumatic child sexual abuse in
     particular, suggests that there is no uniform reaction to experiences of trauma and
     certainly not to the experience of having been a victim of child sexual abuse. While it
     goes without saying that sexual trauma and being a victim of child pornography is a
     traumatic event, and that some of these experiences could have long-lasting effects,
     individuals respond to traumas of sexual exploitation in a variety of ways. Their reaction
     could vary as a function of the type of abuse, the duration of the abuse, their available
     supports, the extent to which they have disclosed and dealt with the trauma, their
     psychosocial backgrounds, and the availability of help. I opine that without examining the
     individual cases and looking at the victim’s history both prior and subsequent to the
     trauma, and examining evidence of current functional problems, one cannot ascertain
     whether and how they have been harmed.

  8. A victim of child pornography who does not know that her image or images have been
     viewed by a particular individual could not be harmed by him or her. I offer this opinion
     given that any harm and any trauma “passes” through either an experiential or cognitive
     “trajectory” whereby the individual either goes through a specific experience or becomes
       Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 4 of 11
“Amy”, et al. v. Randall Steven Curtis       Page 3               Case Number: 19-cv02184-PJH


      aware of a specific and personal event which involves him or her. Absent prior
      cognitive/perceptual or experiential “events” harm is unlikely to occur.

       In the following paragraphs I offer additional research supported information and details
       in support of the opinions offered above.

  9. Victimization through child pornography could certainly trigger significant consequences.
     In many cases, images placed on the internet can never be fully erased or recovered and
     continue to be passed from person to person indefinitely. Many users of child
     pornography amass large collections and distribute and trade child pornography.

  10. The impact on the victims could vary quite substantially. Many report feelings of shame,
      unworthiness, anger, and confusion. Some develop somatic and “bodily” problems like
      headaches and stomachaches. Some victims of child pornography become withdrawn
      and isolated. Others show symptoms of anxiety, depression, and post-traumatic stress
      disorder. Still others act out in a variety of ways (substance abuse, anger outbursts).
      Some victims suffer protracted post-traumatic stress disorder, as well as major
      depression. Others develop a distorted and unhealthy sexuality, and have difficulty
      establishing healthy relationships.

  11. Still others get involved in risky behaviors including promiscuity, self-mutilation, and even
      suicidal ideation. Some individuals become ensnared in commercial sexual exploitation.
      Victims of child pornography can, in some other cases, experience ongoing humiliation
      and lack of privacy, mostly because they are unable to escape the reach of the images
      and constantly live with the knowledge that any person, they meet could have viewed the
      images.

  12. Studies have shown that the manner in which children respond to stress and trauma vary
      as a function of their character, prior developmental experiences, child rearing practices,
      and both social and environmental factors. Responses to trauma could be suppressed or
      allowed. Some victims of trauma have available treatment and explore and work through
      their traumas much more quickly than others depending on their intellectual and
      emotional resources. Many do not show symptoms at all given their natural resilience and
      prior learning experiences.

  13. Studies that have looked at the complex experience of child pornography survivors have
      confirmed the impression that reactions among survivors of child pornography vary a
      great deal. A study by Gewirtz-Meydan, Walsh, Wolak, and Finkelhor, titled “The
      Complex Experience of Child Pornography Survivors” looked at 133 child pornography
      victims, used an online survey which included a series of open-ended questions, and
      queried them about their reactions and experiences. Nearly half of the respondents
      reported that they felt that the production of sexual images caused specific problems that
      were different from the problems caused by other aspects of the abuse. Nearly half of the
      sample worried at the time that people would think that they were willing participants or
      that people would recognize them. One-third refused to talk about the images, and 22%
      denied that there were images. The authors offered that the qualitative analysis identified
      three different distinct themes which emerged from the survivor’s perspective as adults.

  14. Research has shown that stress and trauma is complex and multivariate. Responses to
      stress vary with levels of intensity and duration of stressful experiences, and therefore,
      have shown different effects on the body, the brain, and the individuals. This is especially
       Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 5 of 11
“Amy”, et al. v. Randall Steven Curtis       Page 4              Case Number: 19-cv02184-PJH


      important during crucial stages in the development of children and could vary depending
      on the individual’s age at the time of the trauma. The Center on the Developing Child, at
      Harvard University, has categorized responses to stress from positive and tolerable to
      toxic, mild, or temporary stress. Researchers differentiate between various levels of
      stress and have reported that stress related responses have varied as a function of the
      duration of the stressful event and the availability of protective relationships.

  15. It is important to note that children are forced to face things every day that are hard to
      imagine. Research of Adverse Childhood Experiences (ACE’s) has brought into the
      forefront not only concepts of trauma, but also concepts of resilience and post traumatic
      growth. Studies have shown that protective factors mitigate lifelong negative impact of
      traumatic exposure, and that resiliency is the reason that some people bounce back from
      trauma easily and “beat the odds” and others do not. There are variables that promote
      the likelihood of a better recovery from traumatic exposure, including the caregiver’s
      healthy psychological functioning, emotional and physical availability, and sensitivity to a
      child’s emotional needs as well as other factors.

  16. The concept of resilience has received wide research attention, certainly as it relates to
      one’s ability to preserve balance in times of hardship and adversity, and particularly as it
      relates to victimology. Multiple studies have shown that individuals, including children,
      vary in their capacity for resilience. Some may have a specific frame of mind (mind-set)
      that incorporates a set of principles or attitudes about themselves which further exert a
      significant impact on their actions and the skills they develop. Their reactions and
      personal skills have an impact on their mindset, which altogether generates a continuous
      interactive and dynamic process between the two. Many authors now believe that
      everyone has the capacity for resilience and in order to develop it one must experience
      some hardship. In fact, in some academic circles, there is an opinion that resiliency is a
      distinctive feature of only those individuals who have already experienced some distress
      and overcome some hardships.

  17. An important researcher of resilience has been Amy Werner, who conducted a 30-year
      study on the residents of a Hawaiian island, which grew up in an environment full of fear,
      domestic abuse, and alcoholism. Starting from the theoretical concept of a victim as the
      basis for forecasting the future lives of these children, Warner noted that one might arrive
      at the simple conclusion that their future lives would be clearly determined by their living
      circumstances at the time that they reached the age of 20, which primarily implied that
      they were most likely to carry on living the life of crime, alcoholism, unemployment, and
      desperation. However, the research has demonstrated that one-third of these children did
      not fall into such a predicament. In fact, being very good pupils, they embarked on
      successful careers and described themselves as “competent adults”.

  18. There are multiple similar examples in the research (and books) of John DeFrain. He and
      his associates examined a group of 40 adults who were abused in childhood to determine
      whether the adults had any psychological scars stemming from their childhood which was
      confirmed by every single respondent. The results showed that 11% of the respondents
      perceived themselves as people who were barely surviving, while 83% of the
      respondents asserted that they had overcome the harsh childhood experiences and
      managed to make a better life for themselves.

  19. While being a victim of a child pornography crime could certainly have long-lasting
      negative effects, there are also studies which have shown that many victims have
       Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 6 of 11
“Amy”, et al. v. Randall Steven Curtis           Page 5                 Case Number: 19-cv02184-PJH


      demonstrated signs of post-traumatic growth. The concept of post-traumatic growth, like
      that of resilience, has been extensively researched and refers to the idea that suffering
      distress and experiences of abuse can, in some cases, yields positive change, again
      depending on a variety of factors. The term was originally coined by psychologists at the
      University of North Carolina (Haas, 2015). Variants of the idea have been evident in the
      groundbreaking research on Positive Psychology by Seligman (1998), as well as Park
      (2010), which have looked at elements of resilience, psychological health, and positive
      thinking, and at their impact on how one processes and deals with trauma.

  20. Joseph N. Linley, proposed the adversarial growth model, which linked growth with
      psychological well-being and argued that an individual who is experiencing a traumatic
      situation can either integrate the traumatic experience into their current belief system, or
      modify their beliefs based on their current experiences. This model suggests that if the
      individual positively accommodates the trauma related information and assimilates prior
      beliefs, psychological growth can take place following adversity. Post-traumatic growth
      often occurs when individuals adapt to negative sets of circumstances that could
      engender high levels of psychological distress such as major life crises. Growth does not
      occur as a direct result of trauma. Rather, it is the individual struggle with the new reality
      in the aftermath of the trauma that is crucial in determining the extent to which post-
      traumatic growth can occur.

  21. Studies have looked at a variety of predictors of post-traumatic growth and personality
     and positive change and have shown that some individuals who have been exposed to
     traumatic experiences have shown greater optimism and satisfaction in their lives. Of
     course, experiencing traumatic a life event, and certainly the experience of sexual abuse
     per se, do not automatically lead to post-traumatic growth. Not everyone who
     experiences a traumatic event will directly develop post-traumatic growth. Rather, an
     individual’s emotional response to the traumatic event, and multiple other factors, will
     determine whether and how they will cope with the trauma and what the potential
     consequences or harm would be. Multiple personality factors have been studied including
     openness, optimism, extroversion/introversion, and many more.

  22. The bottom line is that trauma, by definition, while offsetting the individual balance and
      potentially scarring, does not necessarily have the same impact on everyone, and does
      not always lead to long-term harm. It is not the intention of this writer to suggest that
      victims of child pornography offenses do not experience trauma. Rather, multiple
      studies have shown that there is no uniform harm or pattern of reactions, and that the
      consequences of child sexual abuse and of having pornographic pictures of the individual
      disseminated on the internet would vary and could take a variety of forms.

  23. Given that this is the case, it is certainly crucial that the harm claimed by the victims in
      this case be examined on a case by case basis. Only by delving into their histories, both
      prior and subsequent to the trauma could one reliably assess the harm they have
      suffered as a result of the fact that their images were disseminated through the internet,
      parcel it out and separate it from the harm they have suffered as a result of the abuse
      itself (a completely different issue), and consequently assess their need for
      compensation. Crucial to this assessment would, in my opinion, be a review of the
      plaintiffs’ current life situation, their living situation, their day to day functional ability, their
      treatment and rehabilitation participation, and their motivation for change. All of these
      would bear quite substantially on the harm that they have experienced, if any, as well as
       Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 7 of 11
“Amy”, et al. v. Randall Steven Curtis        Page 6               Case Number: 19-cv02184-PJH


      the harm that they are likely to experience as a result of having been victims of child
      pornography.

  24. Turning to the second psychological-legal issue, that is, whether individuals who have
      been victims of child pornography offenses could be harmed by a particular individual
      without knowing that their images have actually been viewed by him or her, I believe that
      the actual research that shows that this is the case is scant at best. Indeed, victims of
      child pornography offenses often express a sense of anxiety about the prospect that
      someone would recognize them and concomitant feelings of vulnerability, shame, and
      guilt. At the same time, it is important to note that traumatic experiences and any “harm”
      does not exist in a vacuum and is mediated by specific individualized events, be it ones
      that the individuals has directly experienced, or others that they have been exposed to or
      became aware of.

  25. Theoretical conceptualizations of pathological anxiety and theories of emotional
      processing have supported this notion. Studies have varied in their discussion of the
      mechanism of emotional processing, however, with some offering that fear and anxiety
      reactions are activated through associative networks that include information about the
      feared stimulus or event, escape or avoidance responses and the meaning of the fear
      (e.g. threat or danger). Others emphasize the “fight or flight” cycle that is often activated
      when the individual faces a stressful event. Regardless of the mechanism involved, all
      theories assume that these processes occur when a psychological mechanism is
      activated, be it cognitively, emotionally, or by some combination of the two. A victim of a
      child pornography offense cannot be harmed by a specific individual when he does not
      know him (or her), has never met him, and does not know whether that individual has
      actually viewed his images online.

  26. I conducted a preliminary review of the psychological reports and information for six of
      the plaintiffs. These included Amy, Jessica, Jenny, Sarah, Maureen, and Mya, and
      noticed that although they had all claim to have been been victims of sexual molestation,
      and although they have all been informed that their pornographic images have become
      available online, substantial individual differences exist between them, and in multiple
      respects. I note, for example, the rather wide variability in their age at the time of the
      molestation. Thus, for example, Amy was molested when she was approximately 10
      years old, Jenny between the ages of 7 and 9, Maureen between the ages of 2 or 3 and
      8, and Mya when she was 8 years old. Certainly, the victims’ ages of the victimization
      (and what the images consequently depict) matters a great deal when one assesses the
      impact of its ramifications on their long-term functioning and the harm they have suffered.

  27. I also note the wide age range of the plaintiffs at the time that they were evaluated. Thus,
      Mya was 15, Maureen 20, Jenny 22, Jessica 23, Sarah 26, and Amy 31. Perhaps more
      importantly, substantial differences exist between the plaintiffs when one looks at the
      identity of the molester, that is, at who they were victimized by. Thus, Amy was victimized
      by her uncle, Jessica by her father and grandfather, Jenny by her mother’s boyfriend,
      Sarah by her father and grandfather, Mya by her father, and Maureen by a man who had
      lived with her family at the time.

  28. The identity of the molester plays a significant role in the impact of the molestation on
      individual’s well-being and adjustment. Multiple studies in victimology that have looked at
      the relationship between the criminal and his victim and the sociology of crimes have
      looked at the criminal-victim dyad, and have emphasized the importance of considering
       Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 8 of 11
“Amy”, et al. v. Randall Steven Curtis        Page 7              Case Number: 19-cv02184-PJH


      them together and looking at various victim characteristics that may have played a role in
      their victimization. Most noteworthy in this regard are studies by Hans Von Hentig (1948),
      who was among the first researchers to have developed a specific and detailed
      categorization of victims. This researcher has, in fact, developed 13 different categories
      of victims based on their propensity for victimization (for example, young victims, old
      victims, immigrant victims, mentally defective victims, etc.).

  29. Studies by Benjamin Mendelsohn (1977) and Stephen Schafer (1968) have further
      explored the relationship between victims and those who victimize them, classified
      victims based on their potential contribution to the crime, and have offered a typology of
      victims based on the dynamics of the victimization. Dr. Schafer offered seven categories
      of victims (including unrelated victims, biologically weak victims, minorities, depressed
      victims, etc.). The great variability in the identity of the molester and their relationship
      with the victims in this case is certainly expected to have differentially influenced their
      reaction not only to the molestation but also to their subsequent discovery that their
      images have become available online.

  30. One notes that all of the victims in this matter have argued that at least part of the harm
      they have experienced is related to the fact that they could be publicly recognized
      because their pornographic images have become available online. Interestingly, social
      media searches have revealed that Amy, Jessica, Jenny, Sarah, Maureen, and Mya,
      have all established Facebook presence, where some share both pictures and life
      histories. Their decision to establish presence on Facebook can be viewed as
      inconsistent with their claims regarding fears and anxiety about being recognized. I note,
      for example, that plaintiff Sarah has Facebook, Instagram, and Twitter accounts, where
      she has posted videos of marijuana use and modeling photographs of herself. Perhaps
      even more interesting, her husband’s Facebook account has a photograph of Sarah
      topless from behind.

  31. Review of the histories and psychological reports prepared in connection with this
      litigation amplifies the importance of examining the impact of multiple, unrelated, but
      important life events, which quite possibly have differentially affected their adjustment and
      current functioning. I note, for example, that Amy has suffered a DUI in 2014, and that
      Amy sought protection for herself and her son, Joseph, from her former boyfriend, who
      was incarcerated at the time, by a restraining order between 2010 and 2013. It would
      certainly be important to examine the role that alcohol use or abuse have played in her
      life and its’ impact on her emotional functioning. The same goes for the court’s decision to
      approve a temporary restraining order in her case.

  32. I also note that Jessica may have experienced similar difficulties and legal challenges
      give that at one point in 2015, her children were placed in foster care. These “stressors”
      are certainly important to explore as they are often associated with significant emotional
      concomitants which have no relationship to her current claim but still impact her
      emotional functioning. While some may be related to the plaintiff’s earlier victimization
      and/or discovery that her pornographic images have become available online, that link is
      not “automatic” and requires further exploration and verification.

  33. The unique impact and contribution of medical challenges some of the victims have
      reportedly experienced warrants further exploration and individual study. Thus, for
      example, Sarah has reportedly been diagnosed with fibromyalgia, a chronic pain
      disorder. Patients with fibromyalgia often suffer from significant pain and disability as well
       Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 9 of 11
“Amy”, et al. v. Randall Steven Curtis       Page 8               Case Number: 19-cv02184-PJH


      as emotional problems. The contribution of this diagnosis to her mental state and current
      functioning, separate and apart from the harm she alleges to have suffered in connection
      with this case, is certainly important to examine and parcel out.

  34. Examination of the specific complaints and symptoms the plaintiffs in this case have
      experienced as a result of finding out that their pornographic images have become
      available online have also revealed significant variability. Thus, for example, Jessica
      reported she has been diagnosed with a seizure disorder, Jenny described difficulties
      going to work, and Sarah complained of frequent numbness. Maureen, who reportedly
      underwent significant abuse between the ages of 2 and 8 had done well in school.
      According to Dr. Green’s report ,”during her elementary school years, even with the
      sexual victimization and the general chaos at home, Maureen still had managed to do
      well in school and even viewed school as a haven in many respects.“ Dr Green noted that
      her performance on a national standardized test indicated that she had met standards in
      reading and writing and exceeded standards in math when compared to national norms.

  35. In his 12/18/17 report, Dr. Green noted that Maureen “was cooperative, alert,
      spontaneous, and responsive to questions. She was able to be goal-directed, but also
      demonstrated cognitive flexibility in the manner in which she handled the flow of the
      evaluation”. He noted that “she is very articulate, able to express herself well.” While he
      noted changes in her facial expressions “at times when she was mildly lost in inner
      thoughts, sadness, fear, and anxiety” he” also acknowledged that her judgment is intact
      and that her thought processes are intact and unimpaired.

  36. Perhaps more importantly, the same evaluator noted that a significant additional stressor
      in Maureen’s case, and that is, that at the age of 13, Maureen was injured in a serious
      motor vehicle accident “which resulted in, among other injuries, those which required
      significant medical interventions, including surgeries, skin grafts, and extensive physical
      therapy.” The evaluator noted further that “one of the residual effects was moderate to
      severe subjective pain for a number of years”, and that “adding to the motor vehicle
      accident sequelae, the MVA was caused by one of her best girlfriends who has falsely
      claimed that Maureen had been the driver of the 4-wheeler that tipped over.” The
      evaluator noted that “in the accusation and sides taken that followed, she (Maureen)
      became more of a pariah to the group of ‘friends’ who aligned with the teen driver of the
      vehicle.”

  37. A very different clinical picture has been presented by Mya, who was evaluated on
      02/14/17 and 07/29/19, and whose original victimization by her father took place when
      she was 8. Contrary to what one would expect, Mya was, according to the report by
      Marsha Hedrick, Ph.D., “an excellent student”. The evaluator noted her impression that “it
      seems evident that Mya has coped with the turmoil in the household by immersing herself
      in academic achievement and submerging feelings of depression and fear.” Dr. Hedrick
      went on to suggest that “her motivation to achieve is a socially adaptive way of coping,
      but it allows her to avoid underlying emotional issues and is unlikely to be a successful
      way of managing in the long-term, though she described problems with sleep and
      migraines that are apt to be stress related, as well as repetitive thoughts and anxiety”.
      Interestingly, Dr. Hedrick noted her impression that “these symptoms may not be
      specifically trauma related”.

  38. At the risk of sounding repetitive, I wish to emphasize that the purpose of the above
     paragraphs and the examples I have reviewed and commented on is not to dampen the
      Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 10 of 11
“Amy”, et al. v. Randall Steven Curtis        Page 9              Case Number: 19-cv02184-PJH


      credibility of the symptoms alleged by the plaintiffs in this case, but rather to suggest that
      responses to trauma are not uniform but rather heterogeneous and multivariate. I opine
      that one must consider the impact of multiple variables while assessing the harm claimed
      by the victims in this case, and that even a preliminary review of the reports presented by
      psychologists who examined the victims strongly suggests that there is no way to assess
      the harm claimed by the victim without further individualized assessments, and that the
      clinical picture is not uniform and depends on multiple variables.

   In summary, a preliminary review of the reports presented on six of the nine victims, and
   review of the literature on the impact of sexual trauma confirms the impression that even
   though the plaintiffs in this case had all undergone significant trauma, there exist multiple
   differences between them in numerous respects (historical, current age, age at the time of
   the abuse, age at the time they found out that the pictures had been available online,
   medical status, identity of the perpetrator, legal history, diagnosis, and reported symptoms)
   which clearly highlight the importance of additional and individualized inquiry. While trauma


                                      Respectfully Submitted,




                                      HY MALINEK, Psy.D.
                                      Licensed Psychologist
                                      License# PSY 10667


BIBLIOGRAPHY
Gewirtz-Meydan, Walsh, Wolak, & Finkelhor (2018), “The Complex Experience of Child
Pornography Survivors”, Journal of Child Abuse and Neglect, 80, 238-248

Haas Michaela (2015), Bouncing Forward: Transforming Bad Breaks into Breakthrough,
Atria/Enliven, ISBN 150111512X

Joseph S, PA (2005), ‘Positive Adjustment to Threatening Events: An Organismic Valuing
Theory of Growth Through Adversity”. Review of General Psychology, 9(3), 262-280

Linely PA, Joseph S (2004).” Positive change following trauma and adversity; a review”, Journal
of Traumatic Stress, 17(1), 11-21

Mendelsohn, B. (1976), Victimology and Contemporary Society’s Trends, Victimology, 1 (2)8-28

Park, CL (2010), “Making sense of the Meaning literature: an integrative review of meaning
making and its effects on adjustment to stressful life events”, Psychological Bulletin, 136 (2),
257-301

“Resilience: A Universal Capacity” http://wested.org/online_pubs/resliencey/resiliency.chap1.pdf
      Case 4:19-cv-02184-PJH Document 156-2 Filed 02/05/21 Page 11 of 11
“Amy”, et al. v. Randall Steven Curtis      Page 10             Case Number: 19-cv02184-PJH


Seligman Martin E P (1998), Building Human Strength: Psychology’s Forgotten Mission, APA
Online, Vol 29, No 1

Schafer, S (1977), Victimology: The victim and his criminal, Reston Publishing Company

Von Hentig, H (1948), The criminal and his Victim: studies in the sociobiology of crime, New
Haven, Yale University Press,

Werner, E and Smith R (2011) Journeys from Childhood to Midlife” Risk resilience and
Recovery, NY, Cornell University Press
